Dear Mr. Cason:
You have requested an Attorney General's opinion as to whether or not a teacher may be given a monetary award for having perfect attendance for a given school year.
It is the opinion of our office that this type of award would be considered a bonus.  The loaning, pledging, or donating the funds of the state or political subdivisions is prohibited by Article VII, Section 14(A) of the Louisiana Constitution (1974).  Article VII, Section 14(A) states:
           Prohibited uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private . . .
In McElveen v. Callahan, 309 So.2d 379 (La.App. 3rd Cir. 1975), the court held:
      The payment of bonuses to public employees is illegal, whether paid directly as such or disguised as payment for extra duties or overtime. Payments to be legal must be in the form of salary increases for the future, not extra compensation for past services rendered. (Underlining is own our emphasis).
The type of award that you have proposed would clearly be extra compensation for past services rendered.  This office has consistently held that such bonuses or incentive plans are in contravention of Article VII, Section 14 of our Constitution. (See Attorney General Opinion Numbers 76-906, 87-768, 89-190, 89-328, 89-411).
In Opinion Number 87-318, we reviewed a proposed "incentive pay plan" that would pay employees if they did not use sick or personal leave and stated that such a plan would be violative of Article VII, Section 14(A) as it would be an illegal donation.  In that opinion we discussed a case that is on point with your question.  In Louisiana Association of Educators v. Concordia Parish School Board, 441 So.2d 9
(La.App. 3rd Cir. 1983) the trial court upheld the constitutionality of an incentive pay plan that provided for payment to teachers of $40.00 per day for each day of sick leave not used and a $100.00 "bonus" for perfect attendance.  The Court of Appeal dismissed the appeal holding that the issue was moot because there was no evidence of an intention to implement the plan in the future.  But as stated in Attorney General Opinion Number 87-318, it stands that "this office in citing this case does not intend to express its concurrence in the result."
In conclusion, it is the opinion of this office that a monetary award given to a teacher for perfect attendance during the school year would be an unconstitutional donation of public funds since it is extra compensation for services rendered in the past.
I trust that this answers your inquiry.  If, we can be of any further assistance please contact us.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0644l